Exhibit 10.1

 

April 30, 2019

 

Mr. Erich Clementi

c/o IBM Corporation

New Orchard Road

Armonk, NY 10576

 

Dear Erich:

 

This letter agreement shall constitute the agreement between you and
International Business Machines Corporation (“IBM” or “Company”) (the
“Agreement”), as to the terms of providing consulting services to IBM.

 

Consulting Services

 

For a period of one year from the date that you sign this Agreement, the Company
may request, from time to time, that you provide consulting services to the
Company, which services must be approved in advance by the Company’s Chairman,
President and Chief Executive Officer (“Services”).  Any Services you provide
will be as an independent contractor.

 

If you provide Services, the following terms shall govern:

 

·                  The fee for such Services will be $7,000 per day for each day
on which you provide four or more hours of Services and $3,500 per day for each
day that you provide less than four hours of Services;

 

·                  The Company shall reimburse you for any reasonable actual
travel and other expenses incurred in connection with providing the Services;
and

 

·                  The provision of Services by you shall not exceed 20% of the
average level of services performed by you over the 36-month period immediately
prior to your Retirement Date.  Further, it is intended by the parties that the
provision of Services shall not further delay any payment to which you are
entitled under an IBM employee benefit plan or agreement.

 

1

--------------------------------------------------------------------------------



 

Nonpublic information you receive from IBM is confidential and proprietary to
IBM and may not be divulged in whole or in part, in any form, to anyone outside
the scope and needs of the Services. Failure to comply with the confidentiality
obligations may result in action taken by IBM, including termination of your
consulting services.

 

* * * * *

 

If you agree with the foregoing, please sign and date the enclosed copy of this
letter in the space indicated below.

 

 

Sincerely,

 

 

 

 

 

/s/ Diane J. Gherson

 

Diane J. Gherson

 

Senior Vice President, Human Resources

 

 

Accepted by and Agreed to:

 

 

 

 

 

 

 

 

/s/ Erich Clementi

 

 

Erich Clementi

 

 

 

 

 

 

 

 

April 30, 2019

 

 

Date

 

 

 

2

--------------------------------------------------------------------------------